DETAILED ACTION
Claims 33-55 are under current consideration. 
Note that any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Claim Objections
Claim 33 is objected to because of the following informalities:  see line 3 for the following recitation: “infecting the at least one bacterium with a plurality of a parental bacteriophage”; note that “infecting” is not an active, positive step performed by one of ordinary skill in the art. This step is performed by the bacteriophage. The Office suggests amending the claims so that it reads on ---contacting the at least one bacterium with a plurality of a parental bacteriophage---.  Appropriate correction or further elucidation is required.
Claim Rejections - 35 USC § 112, para. 1, WD
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately


Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Structurally, the parental bacteriophage of the method and the kit are directed to a plurality of different bacteriophages wherein the indicator gene encoding a luciferase may be inserted anywhere, at any position, among the genome; see instant claims 33 and 43.
Functionally, the claims require that the parental bacteriophage “expresses a soluble luciferase protein during replication”. 
The instant specification, however, does not support the genus of different structures which have been shown to be correlated to the expression of a soluble luciferase protein during replication. See para. 97 for the following recitation: In an embodiment, the late gene region is a class III gene region. As described in more detail herein, insertion of the indicator gene into the late class III gene region may ensure that the indicator gene is expressed in high quantities upon replication in the bacterium.
The specification has adequate written description for an indicator phage as described by para. 81 or the legend to Figure 1. The described indicator phage 
The specification has adequate written description for the engineered bacteriophage JG04 as described by at least para. 85, wherein the indicator gene is in the late region of the bacteriophage genome.
The specification, however, does not have adequate written description supporting the genus of structures as claimed and for lacking structure to function correlations of the different structures to the expression of a soluble luciferase protein during replication.
Thus, the claims are rejected for exceeding the written description provided by the instant specification.  
Claim Rejections - 35 USC § 103-Necessitated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Schofield et al. (J. Clin. Microbiology, 2009-previously cited), Tanji et al. (J. of Biotechnology, 2004- previously cited), Klepp (US20050202487- previously cited), Scholl (PGPUB2009/0155768-previously cited) and US Patent 5846774 (hereinafter as “Xia”-see attached form 892). 
Schofield teaches a diagnostic bioluminescent phage for detection of Y. pestis; see whole document. See p. 3889, col. 2 which teaches infecting Y. pestis bacteria with A1122: luxAB phage and monitoring bioluminescence over time at temperatures of 28 and 37 degree Celsius; see instant claims 33 (in part), 36-38 and 50-51 as well as claim 47 for claimed temperatures. The author teaches that lysis occurs following incubation of the reporter phage with the cells for time periods longer than 90 minutes; see p. 3889, col. 2 and instant claim 33. The author teaches that the results were obtained with a multidetection reader which reads absorbance and fluorescence as a primary function and luminescence as a secondary function, and the technology exists for the detection from a single cell; see p. 3893, col. 1 and claim 33. Schofield also provides that the 
Schofield does not explicitly express (in part): wherein the soluble protein is driven by a viral capsid promoter, wherein the promoter is T4 Soc promoter (claim 34, in part, and claims 48 and 49); wherein the phage is a T4 phage and the bacterium is E. coli (claims 39, 40, 45 and 46); a kit specifically comprising a plurality of phages, a component for lysing an infected microorganism and a component for detecting the progeny phage (claims 43 and 44); a method step of isolating the bacterium from other components in the sample before infecting, comprising the bacterium binding to a binding agent, including antibody, or wherein isolating comprises concentrating the bacteria from a sample on a bacteriological filter (claims 52-55).
Schofield does not explicitly teach that the transcription of the indicator gene is driven by a constitutive bacterial promoter upstream of the genetic sequence that encodes the detectable protein; see instant claim 41 as amended.
Schofield does not explicitly teach that a parental bacteriophage genetically engineered to have stop codons in all three reading frames upstream of the start site of an indicator gene encoding a luciferase; see amended claims 33 and 43.
Tanji describes the detection of E. coli by a GFP-labeled T4 bacteriophage; see whole document, including title and abstract. Tanji describes phage T4 as one of the most well-characterized bacteriophages; see p. 12, col. 1. See p. 13, col. 1 for teaching no stop codon for the gfp gene and p. 15, col. 1 for teaching that gfp is adjacent to soc; thus, the expression of the GFP is driven by the T4 Soc promoter. The author teaches that chloroform is an agent used to lyse cells in order to release phage; see p. 13, col. 2 and p. 14, col. 2. 
Klepp is cited for teaching methods and kits for the isolation of bacteria from biological samples via antibodies specific for eukaryotic cells; see abstract. The inventor teaches using a filtration step for in order to separate the antibody-bacteria complexes from the biological sample; see claim 7 of this application.
See Scholl reference, para. 67 for teaching the use of a bacterial constitutive promoter for expressing the reporter at a constant rate regardless of physiological demand or the concentration of a substrate. 
Xia is cited for teaching the use of stop codons introduced in all three reading frames to prevent translational readthrough from any ATG start codon; see col. 7, lines 45+.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Schofield and use a genetically engineered T4 phage. One would have been motivated to do so for gain of detecting E. coli in a sample. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a stop codon for the gfp gene in the T4 phage construct taught 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a kit for the detection of a bacterium comprising the necessary components including a modified phage, chloroform as a lysing agent and the necessary equipment for measuring a bioluminescent signal. One would have been motivated to do so for the convenience of keeping all of the necessary components co-localized in a lab or for shipping.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate the isolation method of using antibodies specific to a bacterium and a filter before infecting in the method taught by Schofield. One would have been motivated to do so in order to remove other contaminants and dilute the bacteria to an optimal concentration; this would allow for optimization of the signal to noise ratio in the detection assay. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a constitutive promoter as taught by Scholl for the expression of the reporter gene. One would have been motivated to do so for the advantage of expressing the reporter at a constant rate regardless of physiological demand or the concentration of the substrate.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9482668 (cited by the IDS) in view of Tanji et al. (J. of Biotechnology, 2004-previously cited) and Xia (Patent 5846774). Both sets of claims are directed to a method or a kit for detecting a bacterium via a bacteriophage genetically engineered to express a soluble protein, including a luciferase, wherein the soluble protein is not a fusion protein. While the ‘668 patent does not describe a T4 phage, Tanji is cited for describing a T4 phage which specifically binds to an E. coli. Xia is cited for teaching the use of stop codons in all three reading frames to prevent translational breakthrough. 
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant has requested that the rejection be held in abeyance until all other rejections in the present application have been overcome.
In response, until an appropriate response has been filed, this rejection is maintained for reasons of record.
Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648